MEMORANDUM **
Thomas and Patricia Peckham appeal pro se the district court’s order denying their motion for reconsideration of summary judgment for the United States in this ejectment action. We have jurisdic*684tion pursuant to 28 U.S.C. § 1291, and we affirm.
We lack jurisdiction to address the Peckhams’ arguments concerning the merits of the district court’s original entry of judgment because the Peckhams both failed to file a timely notice of appeal within 60 days of entry of final judgment and failed to file a timely post judgment tolling motion. See Fed. R.App. P. 4. Accordingly by order dated October 11, 2000, this court limited the scope of the Peck-hams’ appeal to the court’s denial of their motion to reconsider.
“An untimely motion for reconsideration is construed as a motion based on Fed.R.Civ.P. 60(b).” Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir.1992). Denial of such a motion is reviewed for abuse of discretion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). Because the Peckhams failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying their motion to reconsider. See id., at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.